t c no united_states tax_court dave arnett petitioner v commissioner of internal revenue respondent docket no filed date p is a u s citizen who earned wage income while working in antarctica p excluded this wage income on hi sec_2001 federal_income_tax return r issued a notice_of_deficiency in which r determined that the excluded wage income earned in antarctica is taxable held the wage income p earned in antarctica is not excludable from income under sec_911 i r c larry d harvey for petitioner randall l preheim for respondent opinion vasquez judge respondent determined an dollar_figure deficiency in petitioner’ sec_2001 federal_income_tax and a dollar_figure section penalty after a concession the sole issue for decision is whether sec_911 entitles petitioner to exclude from gross_income the wage income he earned in antarctica in this case is before the court on respondent’s motion for summary_judgment and petitioner’s motion for partial summary_judgment under rule this is the lead case in an unconsolidated group of approximately cases of similarly situated taxpayers who earned wage income in antarctica and who make similar arguments background at the time of the filing of the petition petitioner resided in hayward wisconsin during petitioner was employed by raytheon support services co raytheon raytheon is under contract with the national science foundation nsf an agency of the united_states for certain research conducted in antarctica during petitioner a u s citizen resided and performed services at mcmurdo station in ross island antarctica unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent conceded that no penalty pursuant to sec_6662 is due from petitioner for on hi sec_2001 federal_income_tax return petitioner excluded dollar_figure of wage income earned and received as an employee of raytheon for services performed in antarctica during tax_year in the notice_of_deficiency respondent determined that the income petitioner earned in antarctica is taxable and is not excludable under sec_911 discussion i summary_judgment respondent moved for summary_judgment on the issue of whether sec_911 entitles petitioner to exclude from u s taxation dollar_figure of wage income earned and received as an employee of raytheon for services performed in antarctica during tax_year petitioner moved for partial summary_judgment on the issue of whether the income he earned in antarctica is foreign_earned_income within the meaning of sec_911 petitioner contends that the income he earned in antarctica was not earned from sources within the united_states and that he should be entitled to the foreign_earned_income_exclusion under sec_911 petitioner’s motion is for partial summary_judgment because even if the court finds for petitioner that the income he earned in antarctica is foreign_earned_income petitioner must still prove that he otherwise meets the requirements of sec_911 rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and that the issues presented by the motion may be decided as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law ii gross_income in general sec_61 provides that gross_income means all income from whatever source derived thus citizens of the united_states generally are taxed on income earned outside the united_states unless the income is specifically excluded 117_tc_95 affd sub nom 68_fedappx_44 9th cir affd sub nom 357_f3d_1108 10th cir exclusions from income are construed narrowly and taxpayers must bring themselves within the clear scope of the exclusion id iii sec_911 sec_911 provides in part that a qualified_individual may elect to exclude from gross_income his or her foreign_earned_income sec_911 limits the amount of the exclusion for foreign_earned_income to dollar_figure for sec_911 defines foreign_earned_income to mean in general the amount received by such individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual during the period set forth in sec_911 sec_911 excludes from foreign_earned_income certain amounts not relevant to this case sec_911 defines qualified_individual for purposes of sec_911 to mean an individual whose tax_home is in a foreign_country and who is-- a a citizen_of_the_united_states and establishes to the satisfaction of the secretary that he has been a bona_fide_resident of a foreign_country or countries for an uninterrupted period which includes an entire taxable_year or b a citizen or resident_of_the_united_states and who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period sec_911 authorizes the secretary to prescribe regulations as may be necessary or appropriate to carry out the purposes of sec_911 pursuant to that grant of authority the secretary promulgated proposed_regulations under sec_911 in see fed reg date and final regulations in see t d 1985_1_cb_224 that apply to the year in issue these regulations are legislative therefore they are entitled to chevron_deference and are binding on the courts unless procedurally defective arbitrary or capricious in substance or manifestly contrary to the statute 533_us_218 467_us_837 specking v commissioner supra pincite the internal_revenue_code code does not define foreign_country for purposes of sec_911 however sec_1 h income_tax regs provides h foreign_country the term foreign_country when used in a geographical sense includes any territory under the sovereignty of a government other than that of the united_states it includes the territorial waters of the foreign_country determined in accordance with the laws of the united_states the air space over the foreign_country and the seabed and subsoil of those submarine areas which are adjacent to the territorial waters of the foreign_country and over which the foreign_country has exclusive rights in accordance with international law with respect to the exploration and exploitation of natural_resources emphasis added the parties disagree regarding whether this definition of foreign_country includes antarctica if antarctica is a foreign_country for purposes of sec_911 petitioner may be able to exclude from income the wage income he earned in antarctica if antarctica is not a foreign_country for purposes of sec_911 petitioner must include in income the wage income he earned in antarctica iv caselaw in 50_tc_59 we decided a similar issue--whether a u s citizen can exclude income earned in antarctica we held that antarctica is not a foreign_country within the meaning of sec_911 and sec_1 b income_tax regs as in effect in in martin the taxpayer as an employee of a private tax- exempt u s organization took part in an antarctic expedition the taxpayer claimed as does petitioner that his earnings in antarctica were exempt from tax under sec_911 and the only question raised in this respect in martin was whether antarctica is a foreign_country in finding that antarctica is not a foreign_country within the meaning of sec_911 we relied on a treaty effective date between the united_states and a number of other nations regarding antarctica the antarctic treaty date u s t the treaty provides that antarctica is to be used for peaceful purposes that scientific investigation there is to be encouraged and that all questions of sovereignty over it are to be put in abeyance we also relied on the language of sec_1_911-1 income_tax regs as in effect at the time which defined foreign_country as follows the term ‘foreign country’ means territory under the sovereignty of a government other than that of the united_states and includes the air space over such territory it does not include a possession or territory of the united_states we noted that in the light of the international treaty concerning antarctica the u s department of state did not consider antarctica to be under the sovereignty of any government therefore we held that antarctica was not a foreign_country within the meaning of the regulations or of sec_911 as then in effect martin v commissioner supra pincite see also revrul_67_52 1967_1_cb_186 the treaty regarding antarctica is still in effect and therefore antarctica remains a sovereignless region petitioner nevertheless contends that martin has been overruled and superseded by the holding of the supreme court of the united_states in 507_us_197 and the holding of the u s district_court for the district of massachusetts in 297_fsupp2d_399 d mass the treaty was in force as of date treaties in force http www state gov documents organization pdf in smith v united_states supra pincite the issue was whether the federal tort claims act ftca u s c sec_1346 sec_1402 b ed and supp ii applies to tortious acts or omissions occurring in antarctica a sovereignless region without civil tort law of its own the plaintiff mrs smith brought a wrongful-death action against the united_states under the ftca for the death of her husband mr smith at the time of his death mr smith was employed as a carpenter at mcmurdo station on ross island antarctica for a construction company under contract to the nsf the same agency that had a contract with raytheon in the instant case mr smith died after falling into a crevasse in antarctica the supreme court held that antarctica is a foreign_country for purposes of the ftca id pincite the supreme court reasoned that mrs smith’s claim was barred by the foreign- country exception of the ftca under u s c sec k which precludes the exercise of jurisdiction over any claim arising in a foreign_country the court based its conclusion on the particular language of the ftca id pincite in smith v raytheon co supra the u s district_court for the district of massachusetts held that antarctica is a foreign_country for purposes of the fair labor standards act flsa the plaintiffs claimed that the flsa required their employer raytheon which had entered into a contract with the nsf to perform services in antarctica to pay them overtime for work they performed in antarctica id pincite the flsa requires an employer to pay an employee at a rate not less than one and one- half times the regular rate at which he is employed for the hours the employee works in excess of hours per week u s c sec a however there are several exceptions to this rule including geographical limits certain provisions of the flsa including section do not apply where employee services are performed within a foreign_country u s c sec_213 the court concluded that antarctica is a foreign_country for purposes of the flsa and based its conclusion on the particular language of the flsa smith v raytheon co supra pincite in the instant case we are revisiting the same issue we discussed in martin v commissioner supra although the statutory and regulatory provisions discussed in martin have been modified and there have been caselaw developments since martin these changes do not affect the conclusion that petitioner’s income earned in antarctica is subject_to tax in the united_states and petitioner does not qualify for the foreign_earned_income_exclusion under sec_911 moreover both smith v united_states supra and smith v raytheon co supra discuss the issue of whether antarctica is a foreign_country within the context of statutes other than the code the provisions of the code and the applicable regulations are controlling herein therefore we do not find smith and raytheon co to be controlling and we will not overrule our holding in martin that antarctica is not a foreign_country for purposes of the code v conclusion the foreign_earned_income_exclusion of sec_911 applies to amounts received from sources within a foreign_country or countries as antarctica is not a foreign_country for purposes of the code we conclude that petitioner is not entitled to exclude the wage income he earned in antarctica from income for pursuant to sec_911 see also sec_863 providing that income earned in antarctica by a u_s_person is sourced in the united_states in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not herein discussed we find them to be irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered granting respondent’s motion for summary_judgment and denying petitioner’s motion for partial summary_judgment
